Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 5, and 9 recite the limitation "the function word" in the newly amended subject matter. It is not clear what “the function word” is referring to. There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US Pre-Grant Publication 2003/0056181) in view of Barsness (US Pre-Grant Publication 2005/0198011).

As to claim 1, Marathe teaches a non-transitory computer-readable recording medium having stored therein a metadata processing program for causing a computer to execute a process comprising: 
extracting, based on comparison between a first input item name of first input data and a first output item name of first output data, a first element other than an element included in both of the first input item name and the first output item name (see Figures 5A and 5B paragraph [0036]. A comparison between a first input data, or Address, and a first output data, or Cell Name, is executed. Based on this comparison, original formulas are extracted from data columns and modified. These original formulas are “elements other than an element included in both” the first input name and first output item name); and
generating, when the extracted first element and an argument of a program which is used for generating the first output data from the first input data include an element related to a first input item value of the first input data, metadata in which the element related to the first input item value in the extracted element is transformed into a variable (see paragraph [0036] and Figures 5A and 5B. The element related to the first input item value is the address field in the formula. It is transformed into a variable name from the cell name. The original formula of Marathe is the extracted element and includes an element related to value of the first input that is changed into a new variable);
extracting, based on comparison between a second input item name of second input data and a specified item name, an element other than an element included in both of the second input item name and the specified item name (see paragraphs [0036] and Figures 5A and 5B. The transformation may be repeated for a second set of inputs and specified outputs);
20Atty. Dkt. No.: 16-02779generating, when the extracted second element includes an element related to a second input item value of the second input data, template data in which the element related to the second input item value in the extracted second element is transformed into a variable and an element not related to the first input item value in the extracted element is the function word (see paragraphs [0036] and Figures 5A and 5B. Template data exists in the form of formulas. Variables that are generated when transformed are placed in the formulas. It is noted that the formulas contain function words, such as “IF” conditionals);
Marathe does not clearly teach:
Generating a plurality of patterns by rearranging columns included in the template data; 
Determining whether or not there is one or more patterns having a same structure as the metadata among structures or the plurality of patterns by comparing with a structure of the metadata and each of the structures of the plurality of patterns; 
Specifying, when there is the one or more patterns, a pattern of the template among the one or more patterns; 
Rearranging columns of the second input data based on a correspondence relationship between elements included in the metadata and elements included in the metadata and elements included in the specified pattern; and
Generating output data by executing the program with the rearranged columns of the second input data as an input data;
Generating second output data corresponding to the second input data by rearranging the generated output data based on the correspondence relationship.
Barsness teaches:
Generating a plurality of patterns by rearranging columns included in the template data (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in an output); 
Determining whether or not there is one or more patterns having a same structure as the metadata among structures or the plurality of patterns by comparing with a structure of the metadata and each of the structures of the plurality of patterns (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in an output. This will require a comparison of the pattern data and the metadata); 
Specifying, when there is the one or more patterns, a pattern of the template among the one or more patterns (see paragraph [0026] and Figure 1B. The pattern combinations are all tested for the presence of particular columns in particular locations, including template data such as the formula); 
Rearranging columns of the second input data based on a correspondence relationship between elements included in the metadata and elements included in the specified pattern (see paragraph [0026] and Figure 1B. Input columns may be rearranged based on metadata and template elements expected in the selected output column order. This includes all input data, such as first and second input data)
Generating output data by executing the program with the rearranged columns of the second input data as an input data (see Barsness paragraph [0026] and Figure 1B. The program of Marathe can be executed based on selected columns, where Barsness shows how to rearrange the columns. Thus, Barsness shows rearranging the columns to generate data, while Marathe paragraph [0036] and Figures 5A and 5B shows generating transformed output data from input data).  
Generating second output data corresponding to the second input data by rearranging the generated output data based on the correspondence relationship (see paragraph [0026] and Figure 1B. The rearranged columns match an order of columns that is output by the algorithm of Barsness. The rearranged columns also correspond to inputs into the algorithm of Barsness). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marathe in view of Barsness because both references are directed towards data analysis and executing operations on data. Barsness will simply help to orient the output of data of Marathe for greater clarity in response to a user’s needs. 

As to claim 2, Marathe teaches the non-transitory computer-readable recording medium according to claim 1, wherein in the generating the metadata, 
the metadata in which the element related to the first input item value in the extracted element is transformed into a variable (see paragraph [0036] and Figures 5A and 5B. The original element is transformed into a variable of a different name), and 
the element included in both of the first input item name and the first output item name is transformed into a variable is generated (see paragraph [0036] and Figures 5A and 5B. The original element associated with both the input and output names is transformed into a variable of the output name).  

As to claim 4, Marathe as modified by Barsness teaches the non-transitory computer-readable recording medium according to claim 1, wherein in the rearranging the columns of the second input data, 
item names included in the template data are rearranged such that a format of the metadata matches a format of the template data, and the columns of the second input data are rearranged on the basis of a correspondence relationship between the elements included in the metadata and the elements included in the template data of which the item names are rearranged (see Barsness paragraphs [0026] and Figure 1. Columns and column names in the input data are rearranged in view of the metadata and desired template. This will lead to a rearrangement of columns), 
wherein the processing further includes executing the same rearrangement as rearrangement when restoring an arrangement of the item names included in the template data to an original arrangement, with respect to the columns of the second output data (see Barsness paragraph [0026]. The same rearrangement of columns can be performed multiple times).

As to claims 5 and 9, see the rejection of claim 1. 
As to claims 6 and 10, see the rejection of claim 2. 
As to claims 8 and 12, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 

Applicant argues that “For example, Marethe discloses arranging items are frequency accessed or important items so that the frequency accessed or important items is placed at beginning. However, Marethe only discloses generating combination of the known program by using item names. In other word, Marethe does not disclose using combination of function word and variables. Thus, it is explicit that at least the above-noted features provide a distinction over Marethe as well as Barsness. Hence, amended claims 1, 5 and 9, as well as all claims depending therefrom are allowable over the cited references.”
In response to this argument, Marathe discloses the combination of function words and variables in the form of the formulas. Notably, the formulas contain function words such as “if.” Additionally, it is noted that “function words” are never introduced in the claims and not defined in any way. Examiner reminds applicant that unclaimed limitations from the specification, such as that of the “function word,” receive no patentable weight until claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152